DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s amendment filed on October 5, 2021 is acknowledged. Accordingly claims 1-15 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the 

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russo et al (hereinafter “Russo”) U.S. Patent Application Publication No. 2003/0115490 A1 in Little U.S. Patent Application Publication No. 2010/0175121 A1 and/or Song U.S. patent Application Publication No. 2009/0235068 A1 and Gardner U.S. Patent Application Publication No. 2008/0313726 A1 and further in view of Hiroya et al (hereinafter “Hiroya”) U.S. Patent No. 5,754,654

As per claim 1, Russo discloses a portable apparatus for managing electronic money comprising:
a biometric sensor disposed in the portable apparatus and configured to acquire a biometric pattern of a user who attempts to use the electronic money (see fig. 1, which discloses Biometric sensor 107); 
one or more memories disposed in the portable apparatus and operative to store computer program instructions, information of electronic money, a biometric digital signature of  an owner of the portable apparatus (0020, which discloses mobile device comprising biometric data sample,; 0050, which discloses other personal data including credit card numbers, …bank account numbers…”) and 
a public key infrastructure (PKI) certificate containing a code derived from encoding a biometric digital signature of the registered person who is authorized to use the electronic 
wherein the PKI certificate has been stored in one or more memories in response to determining that the code contained in the PKI certificate is matched with the biometric digital signature of the owner of the portable apparatus stored in one or more memories; and 
one or more processors disposed in the portable apparatus and operative to execute the computer program instructions from the one or more memories to cause the portable apparatus to:
determine whether the acquired biometric pattern of the user is matched with the biometric digital signature of the of the owner of the portable of the portable apparatus (see fig. 2, which discloses “submit data sample for match (see fig. 4)”; see fig. 4, which discloses match provided biometric template to stored reference template 302; 0015, which discloses “comparing said biometric data sample to stored biometric data, enabling access to said sensitive data if said biometric data sample matches said stored biometric data,”; 0020)); and
whether the biometric pattern of the user is matched with the code contained in the PKI certificate;
transmit an authentication information to a remote server over the network, in response to determining by the one or more processors that the acquired biometric pattern of the user is matched with the biometric digital signature of the owner of the portable apparatus (0015, which discloses “communicating with said server using said sensitive data.” 0020, which discloses “transmitting acceptance result to said server if said biometric data sample matches said stored biometric data”); and
with the code contained in the PKI certificate; and
increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid.
What Russo does not explicitly teach is:
a public key infrastructure (PKI) certificate containing a code derived from encoding a biometric digital signature of the registered person who is authorized to use the electronic money, wherein the code derived from encoding the biometric digital signature of the registered person authorized to use the electronic money based on protocol prescribed in the PKI certificate;
wherein the PKI certificate has been stored in one or more memories in response to determining that the code contained in the PKI certificate is matched with the biometric digital signature of the owner of the portable apparatus stored in one or more memories; and 
whether the biometric pattern of the user is matched with the code contained in the PKI certificate; and
with the code contained in the PKI certificate;
increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid.
Little and/or Song discloses a portable apparatus comprising:
a public key infrastructure (PKI) certificate containing a code derived from encoding a biometric digital signature of the registered person who is authorized to use the electronic money, wherein the code derived from encoding the biometric digital signature of the registered person authorized to use the electronic money is matched with the biometric digital signature of the owner of the portable apparatus (see Little: 0026, which discloses that “In one embodiment, process 300 determines if the user is valid ESB user by matching the accessed biometric information with biometric information stored in the local certificate database as described with reference to fig. 1; Song: 0029, which discloses that “Electronic certificate file 244 may store a digital certificate issued by verification server 50.  Among other things, the digital certificate may include the digital signature of verification server 50, the public key associated with the user of communication device 30, and the identity of the communication device 30 and/or a registered user. Accordingly, the digital certificate may be used to verify that the public key belongs to a specific user and/or communication device 30.”; 0035); 
wherein the PKI certificate has been stored in one or more memories in response to determining that the code contained in the PKI certificate is matched with the biometric digital signature of the owner of the portable apparatus stored in one or more memories (Song: see fig. 2, which discloses electronic certificate 244; 0021, which discloses that “The digital certificate may be issued by verification server 50 in response to receiving a request for a digital certificate signed with a private key associated with the user of the communication device 30.  In general the private key and an associated public key may be assigned to the user during a registration process which may occur when the communication device is initially purchased.”; 0027); and 
whether the biometric pattern of the user is matched with the code contained in the PKI certificate; and
with the code contained in the PKI certificate.
Gardner discloses the apparatus comprising:
whether the biometric pattern of the user is matched with the code contained in the PKI certificate (0042, which discloses that “the system sends, from recorded data related to the registered system user, a first code to the device reading apparatus which may be compared with a second code derived from the data carrying device, thereby providing for the authentication of the system by reference to a preset differential between the two codes.”; 0062; see claim 10); and
with the code contained in the PKI certificate (0042, which discloses that “the system sends, from recorded data related to the registered system user, a first code to the device reading apparatus which may be compared with a second code derived from the data carrying device, thereby providing for the authentication of the system by reference to a preset differential between the two codes.”; 0062; see claim 10);
Hiroya discloses the apparatus comprising:
increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid (col. 13, lines 62-col. 14, lines 46, which discloses that “The electronic purse on the receiving side acquires the local public key Pls on the sending side using the global public key Pg retained by itself, acquires the message VR on the sending side using the local public key Pls, checks whether the message R sent by itself is included in the message VR, and when it is valid, increases the electronic money stored in the storage unit of the electronic purse on the receiving side by the amount of money included in the message VR.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the apparatus of Russo and incorporate the apparatus comprising: a public key infrastructure (PKI) certificate containing a code derived from encoding a biometric digital signature of the registered person who is authorized to use the electronic money, wherein the code derived from encoding the biometric digital signature of the registered person authorized to use the electronic money based on protocol prescribed in the PKI certificate; wherein the PKI certificate has been stored in one or more memories in response to determining that the code contained in the PKI certificate is matched with the biometric digital signature of the owner of the portable apparatus stored in one or more memories; and whether the biometric pattern of the user is matched with the code contained in the PKI certificate; and with the code contained in the PKI certificate; increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid in view of the teachings of Little and/or Song, Garner and Hiroya in order to facilitate payment and enhance security of the transaction.

As per claim 2, Russo further discloses the portable apparatus, wherein the one or more memories store another biometric information of the owner of the portable apparatus (see figs 1 and 2 and associated text) but failed to disclose another code derived from encoding another biometric digital signature of the registered person who is authorized to use the electronic money.
Gardner discloses another code derived from encoding another biometric digital signature of the registered person who is authorized to use the electronic money (0042; 0062)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the apparatus of Russo and incorporate the apparatus wherein the one or more memories store another code derived from encoding another biometric digital signature of the registered person who is authorized to use the electronic money in view of the teachings of Garner in order to facilitate payment and enhance security of the transaction.

As per claim 3, both Russo and Gardner further discloses the portable apparatus, wherein the authentication information includes the code, a one-time password, or both (see Russo: see fig. 3 and associated text; Gardner: 0042; 0062).

As per claim 4, Russo further discloses the portable apparatus, wherein the authentication information further includes information of when the authentication information is transmitted (0056).

As per claim 5, Russo further discloses the portable apparatus, wherein the authentication information further includes a signature made by the registered person who is authorized to use the electronic money (0009)

As per claims 6, Russo further discloses the portable apparatus, wherein the authentication information is transmitted with information about the balance of the electronic money (0050).

As per claim 7, Russo further discloses the portable apparatus, wherein the biometric digital signature and the code having a different usage from the another biometric digital signature and another code (0020; 0049).

As per claim 8, Russo further discloses the apparatus, wherein when the another biometric digital signature and another code are used an emergency signal is transmitted to a predesignated server (0020).

As per claim 9, Russo further discloses the portable apparatus, wherein when the acquired biometric pattern of the user is matched with the another biometric digital signature and the another code, the authentication information is transmitted to another remote server (0015; 0020)

As per claim 10, Russo further discloses the portable apparatus, wherein the one or more processors are operable to execute the computer program instructions from one or more memories to further cause the portable apparatus to determine whether the acquired biometric pattern of the user is matched with the another biometric digital signature (see figs. 2 and 3 including associated text; 0020) but failed to explicitly disclose another code
Gardner discloses another code (0042; 0062)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the apparatus of Russo and incorporate the apparatus wherein the one or more memories store another code in view of the teachings of Garner in order to facilitate payment of transaction and ensure security.

As per claim 11, Russo further discloses the portable apparatus, wherein the portable apparatus is a mobile phone (see figs, 5-10).

As per claim 12, Russo further discloses the portable apparatus, wherein the portable apparatus is a smart card (0022; 0046).

As per claim 13, Russo further discloses the portable apparatus, wherein the portable apparatus is one of a set-top box, and a computer (see claims 21 and 22).

As per claim 14, Russo discloses the portable apparatus, wherein the portable apparatus is a dongle (see claims 11, 20 and 21)

As per claim 15, Russo discloses the portable apparatus, wherein the portable apparatus is a personal digital assistant (PDA) (see claim 22)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 20, 2021